DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2021 has been entered.
 
Status of Claims
Claim 9 is currently canceled. Claims 1-8, 10-23 are pending. Claims 6, 8, and 19 remain withdrawn from consideration. Claims 1-5, 7, 10-18, and 20-23 are examined on the merits.

Response to Arguments
Applicant's arguments filed 3/5/2021 have been fully considered but they are not persuasive, for reasons below.
Applicant asserts that the prior art does not teach limitations of the claims as amended. Because those limitations are introduced through amendment, they are addressed in the art rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 10-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over KAMEDA (US PGPUB 20150232986), and in view of NODERA (US PGPUB 20090124083).
Regarding claim 1, KAMEDA teaches a method of cleaning a member (cleaning reaction tube and nozzles, para. 0085-86, fig. 5A-5C) in a process container (inside process chamber 201, para. 0086) by performing a cycle (cleaning process, para. 0085-86) multiple times (repeating cleaning step 1, para. 0115-16; each cycle may comprise two instances of cleaning step 1), the cycle comprising:
(a) (first instance of cleaning step 1) separately (from different nozzles, para. 0090) supplying a cleaning gas (supplying F2 gas, para. 0090) and an additive gas (supplying NO gas, 
(b) (second instance of cleaning step 1) separately (from different nozzles) supplying the cleaning gas (supplying F2 gas) and the additive gas (supplying NO gas), respectively, at the processing temperature (200-400℃), from any two supply parts (from nozzles 249a and 249b) into the process container (into process chamber 201).
KAMEDA does not explicitly teach that F2 gas is supplied through different nozzles in the first and second instances of cleaning step 1, and NO gas is supplied through different nozzles in the first and second instances of cleaning step 1.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify KAMEDA to use different nozzles to supply F2 gas in the first and second instances of cleaning step 1 and use different nozzles to supply NO gas in the first and second instances of cleaning step 1, with reasonable expectation of cleaning the interiors of the process chamber. That’s because KAMEDA explicitly teaches modifying and combining embodiments (para. 0175, 0186, 0191, 0239). Indeed, KAMEDA already teaches using different nozzles to supply F2 gas in cleaning step 1 and cleaning step 3, and using different nozzles to supply NO gas in cleaning step 1 and cleaning step 3. Applying this process of alternating nozzles to repetitions of cleaning step 1 would fall within the scope of KAMEDA’s teachings. Also, it would not change the functions of the nozzles or gases, and the See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP §§ 2143, A. and 2143.02. 
In the resulting modification, in the second instance of cleaning step 1, F2 gas can be supplied from nozzle 249b and NO gas can be supplied from nozzle 249a.
KAMEDA also does not explicitly teach: 
“among at least three supply parts”;
“wherein in at least one selected from the group of (a) and (b), the cleaning gas and the additive gas are allowed to enter into a supply part, which does not supply the cleaning gas and the additive gas, from a gas injection hole of the corresponding supply part”;
“wherein the supply part, which does not supply the cleaning gas and the additive gas, is arranged to be interposed between two of the supply parts that supply the cleaning gas and the additive gas.”
NODERA teaches
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify KAMEDA to incorporate—e.g., having at least three supply parts; allowing the cleaning gases to enter into a gas injection hole of a supply part (hereinafter “third nozzle”) that does not supply the cleaning gases; the third nozzle arranged to be interposed between the two nozzles supplying the cleaning gases (as taught by NODERA)—with reasonable expectation of cleaning deposits, for several reasons. First, duplication of parts (e.g., nozzles) is considered obvious, MPEP § 2144.04.VI.B., and it’s well known to have at least three nozzles in a processing container (see NODERA). Second, a person having ordinary skill in the art would understand that, because the third nozzle does not supply the cleaning gases, it may still have deposits that require cleaning; flowing cleaning gases into the third nozzle would help clean that nozzle (see NODERA). Thus, a person having ordinary skill in the art would’ve been motivated to incorporate flowing cleaning gases into the third nozzle. Third, it’s well known in the art to have at least three gas nozzles in a processing container; to allow cleaning gases to flow into a third nozzle that does not supply the cleaning gases; to arrange the third nozzle interposed between the two nozzles supplying the cleaning gases (see NODERA). One skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP §§ 2143, A. and 2143.02.
In the resulting combination of KAMEDA and NODERA, cleaning gas and additive gas (F2 gas and NO gas) can flow into a gas injection hole of the third nozzle in step (a) (first instance of cleaning step 1) and/or step (b) (second instance of cleaning step 1).
Regarding claim 2, the combination of KAMEDA and NODERA teaches the method of claim 1. As explained above, the supply part (e.g., nozzle 249b) for supplying the cleaning gas (F2 gas) in (b) (second instance of cleaning step 1) is different from the supply part (e.g., nozzle 249a) for supplying the cleaning gas (F2 gas) in (a) (first instance of cleaning step 1).
Regarding claim 3, the combination of KAMEDA and NODERA teaches the method of claim 1. As explained above, the supply part (e.g., nozzle 249a) for supplying the additive gas (NO gas) in (b) (second instance of cleaning step 1) is different from the supply part (e.g., nozzle 249b) for supplying the additive gas (NO gas) in (a) (first instance cleaning step 1).
Regarding claim 4, the combination of KAMEDA and NODERA teaches the method of claim 1. As explained above, the supply part for supplying the cleaning gas (e.g., nozzle 249b for F2 gas) and the supply part for supplying the additive gas (e.g., nozzle 249a for NO gas) in (b) (second instance of cleaning step 1) are different from the supply part for supplying the cleaning gas (e.g., nozzle 249a for F2 gas) and the supply part for supplying the additive gas (e.g., nozzle 249b for NO gas) in (a) (first instance of cleaning step 1), respectively.
Regarding claim 5, the combination of KAMEDA and NODERA teaches the method of claim 1. As explained above, in (b) (second instance of cleaning step 1), the cleaning gas (F2 gas) is supplied from the supply part (e.g., nozzle 249b) for supplying the additive gas (NO gas) in (a) (first instance of cleaning step 1), and the additive gas (NO gas) is supplied from the supply part (e.g., nozzle 249a) for supplying the cleaning gas (F2 gas) in (a) (first instance of cleaning step 1).
Regarding claim 7, the combination of KAMEDA and NODERA teaches the method of claim 1. KAMEDA teaches wherein the cycle is performed the multiple times (as explained above) while performing a purge (gases are exhausted after cleaning step 1, see para. 0093, 0095, 
Regarding claim 10, the combination of KAMEDA and NODERA teaches the method of claim 1. As explained above, the combination teaches wherein the supply part (e.g., nozzle 8), which does not supply the cleaning gas and the additive gas, is arranged to be interposed between two of the supply parts that supply the cleaning gas and the additive gas.
Although the combination does not explicitly teach nozzle 8 supplies a gas capable of depositing a film alone into the process container when processing the substrate, the combination teaches that nozzle 9, which also does not supply the cleaning gas and the additive gas, supplies a gas (DCS gas, NODERA at para. 0065) into the process container (process chamber 201) when processing the substrate (forming a film on wafer W, NODERA para. 0065). Because NODERA teaches the same composition (e.g., DCS) as the present application, it also teaches the same property of “capable of depositing a film alone.” See MPEP § 2112.01.II.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of KAMEDA and NODERA to rearrange nozzle 9 so that it’s arranged between the two nozzles supplying the cleaning gases, with reasonable expectation of cleaning nozzle 9, for several reasons. First, rearrangement of parts is considered obvious. MPEP § 2144.04.VI.C. Second, it’s well known in the art that a nozzle that supplies a processing gas used for depositing a film on a substrate can be arranged between two nozzles that supply cleaning gases. Indeed, NODERA already teaches that nozzle 8, which supplies film formation gas NH3, is arranged between nozzle 10a and 10b (see para. 0032, 0039, fig. 2). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their See KSR, 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Here, nozzle 9 as rearranged, would still perform the same function as before (e.g., supplying DCS gas), yielding predictable results.
Regarding claim 11, the combination of KAMEDA and NODERA teaches the method of claim 1. The combination teaches wherein in at least one selected from the group of (a) (first instance of cleaning step 1) and (b) (second instance of cleaning step 1), an inert gas (e.g., N2) is supplied from nozzles 249a and 249b (see KAMEDA at para. 0091). A person having ordinary skill in the art would understand that the N2 gas supplied through nozzle 249a and nozzle 249b is supplied at the same flow rate (see KAMEDA at para. 0138, providing one flow rate for N2 gas).
The combination does not explicitly teach supplying N2 gas from the “third nozzle” at the same flow rate.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to further modify the combination of KAMEDA and NODERA to supply N2 gas from the “third nozzle” at the same flow rate, with reasonable expectation of controlling the concentrations of the cleaning gas and additive gas, for several reasons. First, KAMEDA explicitly teaches modifying and combining embodiments (para. 0175, 0186, 0191, 0239). Indeed, KAMEDA already teaches supplying N2 gas from nozzle 249a and nozzle 249b at the same flow rate; supplying N2 gas from the third nozzle at the same flow rate would be an obvious variation. Second, N2 gas is supplied to control the concentrations of the F2 gas and NO gas (para. 0091); supplying N2 gas from the third nozzle at the same flow rate would not change the functions of the nozzle or the gas, and the combination would have yielded See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP §§ 2143, A. and 2143.02.
Regarding claim 12, the combination of KAMEDA and NODERA teaches the method of claim 1. KAMEDA teaches wherein at least one selected from the group of (a) (first instance of cleaning step 1) and (b) (second instance of cleaning step 1) includes:
(c) supplying the cleaning gas and the additive gas (supplying F2 gas and NO gas, para. 0115) into the process container (into process chamber 201) without exhausting an interior of the process container (para. 0115, sealing the gases inside process chamber 201; para. 0118, preventing the gases from being discharged from process chamber 201);
(d) stopping the supply (adjusting process chamber’s internal pressure by closing valves 243c and 243d, para. 0114, 0117, which would stop the supply of F2 gas and NO gas, para. 0025) of the cleaning gas and the additive gas (F2 gas and NO gas) into the process container (process chamber 201) and maintaining a state (maintaining a state, para. 0116) where the cleaning gas and the additive gas (F2 gas and NO gas) are confined in the process container (the gases are sealed inside process chamber 201, para. 0116), without exhausting the interior of the process container (as explained above); and
(e) exhausting the interior of the process container (exhausting the interior of process chamber 201, para. 0116).
Regarding claim 13, the combination of KAMEDA and NODERA teaches the method of claim 12. As explained above, the combination teaches the cleaning gas and the additive gas (F2 gas and NO gas) are supplied into the process container (process chamber 201) from any two supply parts (e.g., nozzles 249a and 249b) among at least three supply parts. As explained above, in at least one selected from the group of (a) and (b), the cleaning gas and the additive gas are 
in step (c)—in which the cleaning gas and additive gas are supplied (as explained above)—those gases would flow into the gas injection hole of the third nozzle;
in step (d)—in which the cleaning gas and additive gas are confined in the process container (as explained above)—those gases would flow into the gas injection hole of the third nozzle that does not supply the cleaning gas and the additive gas in step (c) (as explained above).
Regarding claim 14, the combination of KAMEDA and NODERA teaches the method of claim 13. The combination teaches wherein the cleaning gas and the additive gas (F2 gas and NO gas), which are confined in the process container (as explained above), are allowed to enter into the at least three supply parts from respective gas injection holes of the at least three supply parts, in step (d). First, in step (d), F2 gas and NO gas would flow into the gas injection hole of the supply part (“third nozzle”) that does not supply the cleaning gas and the additive gas (as explained above). Second, also in step (d), nozzles 249a and 249b stop the supply of F2 gas and NO gas (as explained above); a person having ordinary skill in the art would understand that the F2 gas and NO gas confined inside the process container would flow into the gas injection holes of those nozzles (249a and 249b).
Regarding claim 15, the combination of KAMEDA and NODERA teaches the method of claim 12. As explained above, KAMEDA teaches supplying N2 gas from nozzle 249a and nozzle 249b at the same flow rate, when supplying F2 gas and NO gas. As explained above, although KAMEDA does not explicitly teach supplying N2 gas from the “third nozzle” at the 
Regarding claim 16, the combination of KAMEDA and NODERA teaches the method of claim 1. As explained above, KAMEDA teaches wherein (a) (first instance of cleaning step 1) and (b) (second instance of cleaning step 1) in one cycle (corresponding to “cycle A”) include:
(c) supplying the cleaning gas and the additive gas into the process container without exhausting an interior of the process container;
(d) stopping the supply of the cleaning gas and the additive gas into the process container and maintaining a state where the cleaning gas and the additive gas are confined in the process container without exhausting the interior of the process container; and
(e) exhausting the interior of the process container.
KAMEDA teaches wherein (a) (first instance of cleaning step 1) and (b) (second instance of cleaning step 1) in another cycle (corresponding to “cycle B”) include: (f) supplying the cleaning gas and the additive gas (F2 gas and NO gas) into the process container (process chamber 201) in a state where the interior of the process container is exhausted (para. 0093, 0114).
The combination does not explicitly teach the cycle includes both cycle A and cycle B. Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to further modify the combination of KAMEDA and NODERA to combine cycle A and cycle B, with reasonable expectation of cleaning the interior of a process chamber, for several reasons. First, KAMEDA explicitly teaches modifying and combining embodiments (para. 0175, 0186, 0191, 0239); combining cycle A and cycle B would fall within 
Regarding claim 17, the combination of KAMEDA and NODERA teaches the method of claim 16.
The combination does not explicitly teach: wherein the cycle A is performed before the cycle B. Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to further modify the combination of KAMEDA and NODERA so that Cycle A is performed before Cycle B, with reasonable expectation of cleaning the interiors of a process chamber, for several reasons. First, rearrangement of parts is considered obvious. MPEP § 2144.04.VI.C. Second, as explained above, Cycle A increases cleaning efficiency (for example, F2 gas and NO gas have sufficient time to react to generate FNO gas, para. 0118, which promotes the etching of deposits, para. 0093), whereas Cycle B increases removal efficiency (para. 0114, causing cracking or peeling of deposits). Thus, a person having ordinary skill in the art would’ve been motivated to perform cycle A first (so that enough FNO gas is generated to promote etching of deposits), and perform cycle B second (so that deposits are better peeled and removed).
Regarding claim 18, KAMEDA teaches a method of manufacturing a semiconductor device (para. 0002, 0045). KAMEDA’s method comprising: processing a substrate (forming a 
(a) separately supplying a cleaning gas and an additive gas that reacts with the cleaning gas, respectively, at a processing temperature of not less than 200 degrees C and less than 400 degrees C, from any two supply parts into the process container; and 
(b) separately supplying the cleaning gas and the additive gas, respectively, at the processing temperature, from any two supply parts into the process container.
As explained above, although KAMEDA does not explicitly teach that F2 gas is supplied through different nozzles in (a) and (b) (the first and second instances of cleaning step 1), and NO gas is supplied through different nozzles in (a) and (b) (the first and second instances of cleaning step 1), it would’ve been obvious to a person having ordinary skill in the art to modify KAMEDA to use different nozzles to supply F2 gas in the first and second instances of cleaning step 1 and use different nozzles to supply NO gas in the first and second instances of cleaning step 1, with reasonable expectation of cleaning the interiors of the process chamber. In the resulting modification, in the second instance of cleaning step 1, F2 gas can be supplied from nozzle 249b and NO gas can be supplied from nozzle 249a.
As explained above, KAMEDA also does not explicitly teach: 
“among at least three supply parts”;
“wherein in at least one selected from the group of (a) and (b), the cleaning gas and the additive gas are allowed to enter into a supply part, which does not supply the cleaning gas and the additive gas, from a gas injection hole of the corresponding supply part”;
“wherein the supply part, which does not supply the cleaning gas and the additive gas, is arranged to be interposed between two of the supply parts that supply the cleaning gas and the additive gas.”
As explained above, NODERA teaches: supplying cleaning gases (e.g., F2 gas and HF gas) from two different supply parts (nozzles 10a and 10b) among at least three nozzles (e.g., nozzles 8, 9, 10a, 10b, 10c); the cleaning gases are allowed to enter into a supply part (flow into nozzle 9 and nozzle 8), which does not supply the cleaning gases (nozzle 8 and nozzle 9 supply N2 gas), from a gas injection hole (each of nozzle 8 and nozzle 9 has a hole) of the corresponding supply part (nozzle 8 and nozzle 9); wherein the supply part (e.g., nozzle 8), which does not supply the cleaning gas and the additive gas, is arranged to be interposed between two of the supply parts that supply the cleaning gas and the additive gas (nozzle 8 interposed between nozzles 10a and 10b). As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify KAMEDA to incorporate—e.g., having at least three supply parts; allowing the cleaning gases to enter into a gas injection hole of a supply part (hereinafter “third nozzle”) that does not supply the cleaning gases; the third nozzle arranged to be interposed between the two nozzles supplying the cleaning gases (as taught by NODERA)—with reasonable expectation of cleaning deposits. In the resulting combination of KAMEDA and NODERA, cleaning gas and additive gas (F2 gas and NO gas) can flow into a gas injection hole of the third nozzle in step (a) (first instance of cleaning step 1) and/or step (b) (second instance of cleaning step 1).
Regarding claim 20, KAMEDA teaches a non-transitory computer-readable recording medium (memory device 121 c, para. 0041, claim 19) storing a program (control program, para. 0041, claim 19) that causes, by a computer (para. 0044, claim 19), a substrate processing apparatus (para. 0041) to perform a process of cleaning (cleaning recipe, para. 0041, claim 18) a member in a process container (as explained above). As explained above, KAMEDA teaches the cleaning including performing a cycle multiple times, the cycle including: 

(b) separately supplying the cleaning gas and the additive gas, respectively, at the processing temperature, from any two supply parts into the process container.
As explained above, although KAMEDA does not explicitly teach that F2 gas is supplied through different nozzles in (a) and (b) (the first and second instances of cleaning step 1), and NO gas is supplied through different nozzles in (a) and (b) (the first and second instances of cleaning step 1), it would’ve been obvious to a person having ordinary skill in the art to modify KAMEDA to use different nozzles to supply F2 gas in the first and second instances of cleaning step 1 and use different nozzles to supply NO gas in the first and second instances of cleaning step 1, with reasonable expectation of cleaning the interiors of the process chamber. In the resulting modification, in the second instance of cleaning step 1, F2 gas can be supplied from nozzle 249b and NO gas can be supplied from nozzle 249a.
As explained above, KAMEDA also does not explicitly teach: 
“among at least three supply parts”;
“wherein in at least one selected from the group of (a) and (b), the cleaning gas and the additive gas are allowed to enter into a supply part, which does not supply the cleaning gas and the additive gas, from a gas injection hole of the corresponding supply part”;
“wherein the supply part, which does not supply the cleaning gas and the additive gas, is arranged to be interposed between two of the supply parts that supply the cleaning gas and the additive gas.”
As explained above, NODERA teaches: supplying cleaning gases (e.g., F2 gas and HF gas) from two different supply parts (nozzles 10a and 10b) among at least three nozzles (e.g., nozzles 8, 9, 10a, 10b, 10c); the cleaning gases are allowed to enter into a supply part (flow into nozzle 9 and nozzle 8), which does not supply the cleaning gases (nozzle 8 and nozzle 9 supply N2 gas), from a gas injection hole (each of nozzle 8 and nozzle 9 has a hole) of the 
Regarding claim 21, the combination of KAMEDA and NODERA teaches the method of claim 1. KAMEDA teaches the processing temperature ranges from 200 to 350 degrees C (para. 0138-39).
Regarding claim 22, the combination of KAMEDA and NODERA teaches the method of claim 18. KAMEDA teaches the processing temperature ranges from 200 to 350 degrees C (para. 0138-39).
Regarding claim 23, the combination of KAMEDA and NODERA teaches the non-transitory computer-readable recording medium of claim 20. KAMEDA teaches the processing temperature ranges from 200 to 350 degrees C (para. 0138-39).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714 
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714